Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is entered into as of March 27, 2018, by and among
WELLESLEY BANCORP, INC., (the “Corporation”), WELLESLEY BANK, a wholly-owned
subsidiary of the Corporation (the “Bank”), and THOMAS J. FONTAINE (the
“Executive”) (the “Agreement”). The Corporation and the Bank are sometimes
referred to in this Agreement individually and together as the “Employer,” or
“Employers.”

 

WHEREAS, the parties desire by this writing to set forth the continuing
employment relationship between the Bank, the Corporation and the Executive; and

 

WHEREAS, this Agreement shall supersede any and all prior employment agreements
by and between the Bank, the Corporation and the Executive, and any amendments
thereto.

 

NOW, THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.

 

ARTICLE 1

EMPLOYMENT

 

1.1       Employment. The Executive is employed as President and Chief Executive
Officer of each of the Corporation and the Bank according to the terms and
conditions of this Agreement and for the period stated in Section 1.3 of this
Agreement. The Executive shall report directly to the Boards of Directors of the
Corporation and the Bank.

 

1.2       Duties. As President and Chief Executive Officer, the Executive shall
perform all duties and have all powers associated with these positions, as set
forth in any job description provided to the Executive by the Bank or the
Corporation and/or as assigned to him by the Boards of Directors of the
Corporation and/or the Bank.

 

The duties and responsibilities assigned to the Executive by the Boards of
Directors of the Corporation and the Bank shall be consistent with the duties
and responsibilities as would be customarily assigned to a person occupying the
positions held by the Executive pursuant to the terms of this Agreement. During
the period of Executive’s employment hereunder, except for periods of absence
occasioned by illness, reasonable vacation periods, and reasonable leaves of
absence, Executive shall devote substantially all his business time, attention,
skill, and efforts to the faithful performance of his duties hereunder,
including activities and services related to the organization, operation and
management of the Corporation, the Bank and direct or indirect subsidiaries of
the Corporation or the Bank and participation in community, professional and
civic organizations; provided, however, that, with the approval of the Boards of
Directors of the Corporation and the Bank, as evidenced by a resolution of such
board, from time to time, Executive may serve, or continue to serve, on the
boards of directors of, and hold any other offices or positions in, companies or
organizations, which, in such judgment of the Boards of Directors of the
Corporation and the Bank, will not present any conflict of interest with the
Corporation, the Bank or its Subsidiaries, or materially affect the performance
of Executive’s duties pursuant to this Agreement. Notwithstanding the foregoing,
without the prior written consent of the board of directors of each of the
Corporation and the Bank, during the term of this Agreement, the Executive shall
not render services to or for any person, firm, corporation, or other entity or
organization in exchange for compensation, regardless of the form in which the
compensation is paid and regardless of

 



 

 

 

whether it is paid directly or indirectly to the Executive. Nothing in this
Section 1.2 shall prevent the Executive from managing personal investments and
affairs, provided that doing so does not interfere with the proper performance
of the Executive’s duties and responsibilities under this Agreement.

 

1.3       Term.

 

(a)       Unless terminated earlier in accordance with Section 3 hereof, this
Agreement and Executive’s employment hereunder shall be for: (i) the initial
term, consisting of the period commencing on the date of this Agreement (the
“Effective Date”) and ending thirty-six (36) months after the Effective Date,
plus (ii) any and all extensions of the term of this Agreement made pursuant to
this Section 1.3. Commencing on the Effective Date the term of this Agreement
shall be extended for one day each day until such time as the Boards of
Directors of the Bank and the Corporation or the Executive elects not to extend
the term of the Agreement by giving proper written notice to the other party, in
which case the term of this Agreement shall be fixed and shall end on the third
anniversary of the date of such written notice.

 

(b)       Notwithstanding anything herein contained to the contrary, Executive’s
employment with the Employers may be terminated by the Corporation, the Bank or
Executive during the term of this Agreement, subject to the terms and conditions
of this Agreement. However, Executive shall not perform, in any respect,
directly or indirectly, during the pendency of his temporary or permanent
suspension or termination from the Corporation or the Bank, duties and
responsibilities formerly performed at the Corporation or the Bank as part of
his duties and responsibilities as President and Chief Executive Officer of the
Corporation or the Bank.

 

1.4       Service on the Boards of Directors. The Executive serves as a member
of the board of directors each of the Corporation and the Bank. The board of
directors of each of the Corporation and the Bank shall undertake every lawful
effort to ensure that the Executive continues throughout the term of his
employment to be elected or reelected as a director of the Corporation and the
Bank. Notwithstanding anything in this Agreement to the contrary, unless
otherwise agreed to by the parties, the Executive shall be deemed to have
resigned as a director of each of the Corporation and the Bank effective
immediately after termination of the Executive’s employment under Article 3 of
this Agreement, regardless of whether the Executive submits a formal, written
resignation as director.

 

ARTICLE 2

COMPENSATION AND BENEFITS

 

2.1       Base Salary. During the term of this Agreement, the Employer agrees to
pay or cause to be paid to the Executive a salary at the annual rate of not less
than $399,000, payable according to the regular payroll practices of the
Employer. The Executive’s salary shall be subject to annual review. The
Executive’s salary, as the same may be modified from time to time, is referred
to in this Agreement as the “Base Salary.” All compensation under this Agreement
shall be subject to customary income tax withholding and such other employment
taxes as are imposed by law.

 

2.2       Incentive Compensation.

 

(a)       The Executive shall be eligible for an incentive bonus at the
discretion of the Board, subjectively based on the Bank’s performance. Such
incentive compensation shall be awarded in March of each year.

 



 2 

 

 

2.3       Benefit Plans and Perquisites. During the term of the Agreement, the
Executive shall be eligible (x) to participate in any and all officer or
employee compensation, incentive compensation and benefit plans in effect from
time to time, including without limitation plans providing retirement, medical,
dental, disability, and group life benefits and including stock-based
compensation, incentive, or bonus plans existing on the date of this Agreement
or adopted after the date of this Agreement, provided that the Executive
satisfies the eligibility requirements for any the plans or benefits, and (y) to
receive any and all fringe and other benefits provided from time to time,
including the specific items described in (a)-(f) below.

 

(a)       Reimbursement of business expenses. The Executive shall be entitled to
reimbursement for all reasonable business expenses incurred while performing his
obligations under this Agreement, including but not limited to all reasonable
business travel and entertainment expenses incurred while acting at the request
of or in the service of the Employers and reasonable expenses for attendance at
annual and other periodic meetings of trade associations. Expenses will be
reimbursed if they are submitted in accordance with the Employer’s policies and
procedures.

 

(b)       Automobile. The Employer shall provide the Executive with, and the
Executive shall have the primary use of, an automobile owned or leased by the
Employer. The Employer shall pay (or reimburse the Executive) for all expenses
of insurance, registration, operation and maintenance of the automobile. The
Executive shall comply with reasonable reporting and expense limitations on the
use of such automobile, as the Employer may establish from time to time, and the
Employer shall annually include on the Executive’s Form W-2 any amount
attributable to the Executive’s personal use of such automobile. In addition, on
the date of the Executive’s retirement or termination other than for Cause, the
Employer shall transfer the title and ownership of the vehicle in use to the
Executive and shall make federal and state withholding tax deposits for the
quarter on behalf of the Executive in amounts calculated as the “Tax Gross-Up”
pursuant to this Section 2.2(b). The Tax Gross-Up shall be calculated by first
determining the fair value of the vehicle at the date of transfer. This fair
value will be divided by the “Tax %” and the fair value will then be subtracted
for the result to determine the Tax Gross-Up to be deposited. The Tax % will be
the result of subtracting the sum of the Executive’s marginal tax rates for
federal and state income taxes, employee Medicare tax, and, if applicable,
employee Social Security tax from 100.0%.

 

(c)       Deferred Compensation and Split Dollar Program. The Executive shall be
entitled to participate in the Split Dollar Insurance Program of the Employer in
existence as of the Effective Date and in future deferred compensation or split
dollar programs proposed by the Governance Committee and approved by the Boards
of Directors of the Corporation and/or the Bank.

 

(d)       Professional Associations. The Executive shall be entitled to attend
such courses, conferences and seminars of his selection at the Employer’s
expense, including the cost of spouse accompanied travel when deemed appropriate
by the Boards of Directors of the Bank and the Corporation, provided that the
Bank and the Corporation shall only be required to cover reasonable expense
associated with the Executive’s attendance at such courses, conferences and
seminars that are incurred consistent with the Bank’s and the Corporation’s
budget operating plan and policies then in effect.

 

(e)       Facilities. The Employer will furnish the Executive with the working
facilities and staff customary for executive officers with comparable titles and
duties of the Executive as set forth in Sections 1.1 and 1.2 of this Agreement
and as are necessary for the Executive to perform his duties. The location of
such facilities and staff shall be at the principal administrative offices of
the Corporation, or at such other site or sites customary for such offices.

 



 3 

 

 

2.4       Vacation; Leave. The Executive shall be entitled to sick leave and
paid annual vacation in accordance with policies established from time to time
by the Employer. In addition to paid vacations (of no less than four (4) weeks
on a non-cumulative basis) and other leave, the Boards of Directors of the
Corporation and the Bank may grant the Executive a leave or leaves of absence,
with or without pay, at such time or times and upon such terms and conditions as
the respective boards of directors may determine.

 

2.5       Insurance. The Employer shall maintain or cause to be maintained
liability insurance covering the Executive throughout the term of this
Agreement.

 

ARTICLE 3

EMPLOYMENT TERMINATION

 

3.1       Termination Because of Death.

 

(a)       Death. The Executive’s employment and this Agreement shall terminate
automatically at the Executive’s death. If the Executive dies in active service
with the Bank and the Corporation, the Executive’s spouse, or, if there is no
surviving spouse, his estate, shall receive any sums due to the Executive as
Base Salary and reimbursement of expenses through the date his death occurred.

 

(b)       Disability. By delivery of written notice thirty (30) days in advance
to the Executive, the Bank and/or Corporation may terminate the Executive’s
employment and this Agreement if the Executive is disabled. Upon termination,
the Executive shall receive any sums due to him as Base Salary and reimbursement
of expenses through the date of his termination. The Executive shall also
receive as Disability pay, 100% of his Base Salary until the later of: the month
prior to the month for which the Executive’s long-term disability benefits
become payable, or six (6) months commencing with the month following the month
in which the date of termination occurs. For purposes of this Agreement, the
Executive shall be considered disabled if: (i) he is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) he is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not les than twelve (12) months, receiving income replacement benefits
for a period of not less than three (3) months under an accident and health plan
covering employees of the Employer. Medical determination of a disability may be
made by either the Social Security Administration or by the provider of an
accident or health plan covering employees of the Bank. Upon the request of the
Employer, the Executive must submit proof of the Social Security
Administration’s or the provider’s determination. The Executive shall not be
considered disabled, however, if the Executive returns to work on a full-time
basis within thirty (30) days after the Employer gives notice of termination due
to disability. If the Executive is terminated by either of the Corporation or
the Bank because of disability, the Executive’s employment with the other shall
also terminate at the same time. During the period of incapacity leading up to
the termination of the Executive’s employment under this provision, the Employer
shall continue to pay the full Base Salary at the rate then in effect and all
perquisites and other benefits (other than bonus) until the Executive becomes
eligible for benefits under any disability plan or insurance program maintained
by the Bank, provided that the amount of the payments by the Bank to the
Executive under this Section 3.1(b) shall be reduced by the sum of the amounts,
if any, payable to the Executive for the same period under any disability
benefit or pension plan covering the Executive.

 



 4 

 

 

3.2       Involuntary Termination with Cause. The Employer may terminate the
Executive’s employment for Cause. If the Executive’s employment terminates for
Cause, the Executive shall receive the Base Salary through the date on which
termination becomes effective and reimbursement of expenses to which the
Executive is entitled when termination becomes effective. If the Executive is
terminated for Cause by either of the Corporation or the Bank, the Executive
shall be deemed also to have been terminated for Cause by the other. The
Executive shall not be deemed to have been terminated for Cause under this
Agreement unless and until there is delivered to the Executive a copy of a
resolution adopted at a meeting of the board of directors called and held for
the purpose, which resolution shall (x) contain findings that the Executive has
committed an act constituting Cause, and (y) specify the particulars thereof.
The resolution of the board of directors shall be deemed to have been duly
adopted if and only if it is adopted by the affirmative vote of 75% of the
directors of the Corporation then in office or a majority of the directors of
the Bank then in office, in either case excluding the Executive. Notice of the
meeting and the proposed termination for Cause shall be given to the Executive a
reasonable time before the meeting of the board of directors. The Executive and
the Executive’s counsel (if the Executive chooses to have counsel present) shall
have a reasonable opportunity to be heard by the board of directors at the
meeting. For purposes of this Agreement “Cause” means any of the following:

 

(1)a material act of personal dishonesty in performing Executive’s duties on
behalf of the Employers;

 

(2)a willful misconduct that in the judgment of the boards of directors will
likely cause economic damage to the Employers or their affiliates or injury to
the business reputation of the Employers or their affiliates;

 

(3)a breach of fiduciary duty involving personal profit;

 

(4)the intentional failure to perform stated duties under this Agreement after
written notice thereof from the board of directors if such failure is not cured
within thirty (30) days of such notice;

 

(5)a willful violation of any law, rule or regulation (other than minor or
routine traffic violations or similar offenses) that reflects adversely on the
reputation of the Company or the Association or its affiliates, any felony
conviction, any violation of law involving moral turpitude, or any violation of
a final cease-and-desist order;

 

(6)a material breach by the Executive of any provision of this Agreement.

 

No act, or failure to act, on the Executive’s part shall be considered “willful”
unless he has acted, or failed to act, with an absence of good faith and without
reasonable belief that his action or failure to act was in the best interest of
the Company.

 

3.3       Voluntary Termination by the Executive Without Good Reason. If the
Executive terminates employment without Good Reason (as defined herein), the
Executive shall receive the Base Salary and expense reimbursement to which the
Executive is entitled through the date on which termination becomes effective.
The Executive must provide the Employers with sixty (60) days notice of
termination under this provision.

 

3.4       Involuntary Termination Without Cause and Voluntary Termination with
Good Reason. With written notice to the Executive at least sixty (60) days in
advance, the Employer may terminate the Executive’s employment without Cause.
Termination shall take effect at the end of the

 



 5 

 

 

notice period. With advance written notice to the Employer as provided in clause
(y), the Executive may terminate employment for Good Reason. If the Executive’s
employment terminates involuntarily without Cause or voluntarily but with Good
Reason, the Executive shall be entitled to the benefits specified in Article 4
of this Agreement. For purposes of this Agreement, a voluntary termination by
the Executive shall be considered a voluntary termination with Good Reason if
the conditions stated in both clauses (x) and (y) of this Section 3.4 are
satisfied:

 

(x)       a voluntary termination by the Executive shall be considered a
voluntary termination with Good Reason if any of the following occur without the
Executive’s written consent, and the term Good Reason shall mean the occurrence
of any of the following without the Executive’s written consent:

 

(1)a material diminution of the Executive’s Base Salary;

 

(2)a material diminution of the Executive’s authority, duties, or
responsibilities;

 

(3)a change in the Executive’s reporting responsibilities so that the Executive
reports to an officer or employee instead of reporting directly to the board of
directors or the failure re-elected the Executive to the board of directors;

 

(4)any other action or inaction that constitutes a material breach by the
Employer under this Agreement.

 

(y)       the Executive must give notice to the Employer of the existence of one
or more of the conditions described in clause (x) within sixty (60) days after
the initial existence of the condition, and the Employer shall have thirty (30)
days thereafter to remedy the condition. In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in clause (x) must occur within six (6) months after the initial existence of
the condition.

 

If the Executive terminates employment with the Corporation or the Bank
involuntarily without Cause or voluntarily for Good Reason, the Executive shall
be deemed also to have terminated employment for Good Reason or without Cause
with the other.

 

ARTICLE 4

SEVERANCE COMPENSATION

 

4.1       Cash Severance after Termination Without Cause or Termination for Good
Reason.

 

(a)       Subject to the possibility that cash severance after employment
termination might be delayed under Section 4.1(b), if the Executive’s employment
terminates involuntarily but without Cause or if the Executive voluntarily
terminates employment with Good Reason, the Executive shall receive a lump sum
payment, within ten (10) business days of his termination, equal to the product
of his (i) Average Monthly Compensation multiplied by (ii) the number of months
(including partial months) from the effective date of his termination through
the then unexpired term of the Agreement or, if greater, twelve (12). In
addition, from the effective date of the termination through the then un-expired
portion of the term of the Agreement (or, if greater, for a period of twelve
months following the effective date of the termination (the “Severance Period”),
the Employer shall pay an amount equal to what would be the Executive’s cost of
COBRA health continuation coverage for the Executive and eligible dependents for
the greater of the Severance Period or the period during which the Executive and
those eligible dependents are entitled to COBRA health continuation coverage
from the Employer. However, the Employer and the Executive acknowledge and agree
that the compensation and benefits under this

 



 6 

 

 

Section 4.1 shall not be payable if compensation and benefits are payable or
shall have been paid to the Executive under Article 5 of this Agreement. For
purposes of this Section 4.1, the terms “Average Monthly Compensation” means the
highest amount of the Executive’s compensation reported in Box 5 on Form W-2 for
three years divided by 12.

 

(b)       If when employment termination occurs the Executive is a “specified
employee” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) if the cash severance payment under Section 4.1(a)
would be considered deferred compensation under Section 409A of the Code, and
finally if an exemption from the six-month delay requirement of Section
409A(a)(2)(B)(i) of the Code is not available, the payment, to the extent or
amount necessary, will be made to the Executive without interest on the first
business day of the seventh (7th) month after the month in which the Executive’s
employment terminates. References in this Agreement to Section 409A of the Code
include rules, regulations, and guidance of general application issued by the
Department of the Treasury under Section 409A of the Code.

 

ARTICLE 5

CHANGE IN CONTROL BENEFITS

 

5.1       Change in Control Benefits. If a Change in Control occurs during the
term of this Agreement and thereafter during the term of the Agreement: (i) the
Executive’s employment terminates involuntarily but without Cause, (ii) the
Executive voluntarily terminates employment for Good Reason, or (iii) the
Executive voluntarily terminates employment for any reason, upon thirty (30)
days’ notice within the period commencing ninety (90) days prior to the Change
in Control and ending twelve (12) months following a Change in Control, the
Executive shall receive a lump sum payment, within ten (10) business days of his
termination, equal to three (3) times Executive’s highest annual compensation
reported in Box 5 of the Executive’s Form W-2 for the three (3) calendar years
prior to a Change in Control. In addition, the Executive shall be entitled to a
lump sum cash payment (within ten (10) business days of his termination of
employment under this Section 5.1) equal to the cost of the Executive’s portion
of his health insurance coverage for himself and his eligible dependents for
thirty-six (36) months. The lump sum payment for health insurance coverage shall
be determined by using the cost of COBRA health continuation coverage for the
Executive and his eligible dependents at the time of his termination of
employment and assuming a 6% increase in cost of coverage each year for the
thirty-six (36) month period. The Employers and the Executive acknowledge and
agree that the compensation and benefits under this Section 5.1 shall not be
payable if compensation and benefits are payable or shall have been paid to the
Executive under Article 4 of this Agreement. Insurance coverage and the cash
severance provided under this Section 5.1 is subject to the provisions of
Section 4.1(b) of this Agreement.

 

5.2       Change in Control Defined. For purposes of this Agreement “Change in
Control” means a change in control as defined in Section 409A of the Code and
rules, regulations, and guidance of general application thereunder issued by the
Department of the Treasury, including:

 

(a)       Change in ownership:. a change in ownership of the Corporation occurs
on the date any one person or group accumulates ownership of Corporation stock
constituting more than 50% of the total fair market value or total voting power
of Corporation stock,

 

(b)       Change in effective control: (x) any one person or more than one
person acting as a group acquires within a 12-month period ownership of
Corporation stock possessing 30% or more of the total voting power of
Corporation stock, or (y) a majority of the Corporation’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed in advance by a majority of the Corporation’s board of
directors, or

 



 7 

 

 

(c)       Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of the Corporation’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from the Corporation assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of the
Corporation’s assets immediately before the acquisition or acquisitions. For
this purpose, gross fair market value means the value of the Corporation’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.

 

5.3       Change in Control Best Payments Determination. Notwithstanding any
other provision of this Agreement to the contrary, if payments made or benefits
provided pursuant to Section 5 or otherwise from the Bank, the Corporation or
any affiliate of the Bank or the Corporation are considered “parachute payments”
under Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), then such payments or benefits shall be limited to the greatest amount
that may be paid to Executive under Section 280G of the Code without causing any
loss of deduction to the Corporation or its affiliates under such section, but
only if, by reason of such reduction, the net after tax benefit to Executive
shall exceed the net after tax benefit if such reduction were not made. “Net
after tax benefit” for purposes of this Agreement shall mean the sum of (i) the
total amounts payable to Executive under Section 5, plus (ii) all other payments
and benefits which the Executive receives or then is entitled to receive from
the Bank, the Corporation or any affiliate of the Bank or the Corporation that
would constitute a “parachute payment” within the meaning of Section 280G of the
Code, less (iii) the amount of federal, state and local income and payroll taxes
payable with respect to the foregoing calculated at the maximum marginal tax
rates for each year in which the foregoing shall be paid to Executive (based
upon the rate in effect for such year as set forth in the Code at the time of
termination of Executive’s employment), less (iv) the amount of excise taxes
imposed with respect to the payments and benefits described in (i) and
(ii) above by Section 4999 of the Code. The determination as to whether and to
what extent payments are required to be reduced in accordance with this
Section 6 shall be made at the Employer’s expense by an accounting firm or law
firm experienced in such matters. Any reduction in payments required by this
Section 6 shall occur in the following order: (i) any cash severance, (ii) any
other cash amount payable to Executive, (iii) any benefit valued as a “parachute
payment,” (iv) the acceleration of vesting of any equity awards that are
options, and (v) the acceleration of vesting of any other equity awards. Within
any such category of payments and benefits, a reduction shall occur first with
respect to amounts that are not “deferred compensation” within the meaning of
Section 409A of the Code and then with respect to amounts that are. In the event
that acceleration of compensation from equity awards is to be reduced, such
acceleration of vesting shall be canceled, subject to the immediately preceding
sentence, in the reverse order of the date of grant.

 

ARTICLE 6

CONFIDENTIALITY AND CREATIVE WORK

 

6.1       Non-disclosure. The Executive covenants and agrees not to reveal to
any person, firm, or corporation any confidential information of any nature
concerning the Employer or its business, or anything connected therewith. As
used in this Article 6 the term “confidential information” means all of the
Employer’s and the Employer’s affiliates’ confidential and proprietary
information and trade secrets in existence on the date hereof or existing at any
time during the term of this Agreement, including but not limited to:

 

(a)       the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information;

 

(b)       the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information;

 



 8 

 

 

(c)       the whole or any portion or phase of any marketing or sales
information, sales records, customer lists, prices, sales projections, or other
sales information; and

 

(d)       trade secrets, as defined from time to time by the laws of
Massachusetts. This Section 6.1 does not prohibit disclosure required by an
order of a court having jurisdiction or a subpoena from an appropriate
governmental agency or disclosure made by the Executive in the ordinary course
of business and within the scope of the Executive’s authority.

 

6.2       Return of Materials. The Executive agrees to immediately deliver or
return to the Employer upon request of the Employer, upon termination, upon
expiration of this Agreement, or as soon thereafter as possible, all written
information and any other similar items furnished by the Employer or prepared by
the Executive in connection with the Executive’s services hereunder and to
immediately delete all electronically stored data of the Employer maintained on
the Executive’s personal computers and to return all Employer-provided computers
or communication devices. The Executive will retain no copies thereof after
termination of this Agreement or termination of the Executive’s employment.

 

6.3       Creative Work. The Executive agrees that all creative work and work
product, including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by the Employer. The Executive hereby assigns to the Employer
all rights, title, and interest, whether by way of copyrights, trade secret,
trademark, patent, or otherwise, in all such work or work product, regardless of
whether the same is subject to protection by patent, trademark, or copyright
laws.

 

6.4       Affiliates’ Confidential Information is Covered; Confidentiality
Obligation Survives Termination. For purposes of this Agreement, the term
“affiliate” of the Employer includes any entity that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with the Corporation or the Bank. The rights and obligations set
forth in this Article 6 shall survive termination of this Agreement.

 

6.5       Injunctive Relief. The Executive acknowledges that it is impossible to
measure in money the damages that will accrue to the Employer if the Executive
fails to observe the obligations imposed by this Article 6. Accordingly, if the
Employer institutes an action to enforce the provisions hereof, the Executive
hereby waives the claim or defense that an adequate remedy at law is available
to the Employer, and the Executive agrees not to urge in any such action the
claim or defense that an adequate remedy at law exists. The confidentiality and
remedies provisions of this Article 6 shall be in addition to and shall not be
deemed to supersede or restrict, limit, or impair the Employer’s rights under
applicable state or federal statute or regulation dealing with or providing a
remedy for the wrongful disclosure, misuse, or misappropriation of trade secrets
or proprietary or confidential information.

 

ARTICLE 7

COMPETITION AFTER EMPLOYMENT TERMINATION

 

7.1       Covenant Not to Solicit Employees. The Executive agrees not to,
directly or indirectly, solicit or employ the services of any officer or
employee of the Employer (including an individual who was an officer or employee
of the Employer during the one year period following the Executive’s
termination) for one year after the Executive’s employment termination, other
than a termination by the Employer without Cause or termination by the Executive
for Good Reason.

 



 9 

 

 

7.2       Covenant Not to Solicit Customers. The Executive agrees not to,
directly or indirectly (without the written consent of the Employer) on his own
behalf or in the service or on behalf of others, solicit, divert or appropriate
or attempt to solicit, divert or appropriate, directly or by assisting others,
any business from any of the Employers’ customers (or the customers of any
affiliate of the Employers), including actively sought prospective customers,
with whom the Executive has or had material contact during the last two years of
the Executive’s employment, for purposes of providing products or services that
are competitive with those provided by the Employers, for one year after the
Executive’s employment termination, other than a termination by the Employer
without Cause or termination by the Executive for Good Reason.

 

7.3       Covenant Not to Compete.

 

(a)        The Executive covenants and agrees not to compete directly or
indirectly with the Employer for one year after employment termination, other
than a termination by the Employer without Cause or a termination by the
Executive for Good Reason. For purposes of this Section 7.3:

 

(1)       the term compete means:

 

(i)providing financial products or services on behalf of any financial
institution for any person residing in the territory;

 

(ii)assisting (other than through the performance of ministerial or clerical
duties) any financial institution in providing financial products or services to
any person residing in the territory; or

 

(iii)inducing or attempting to induce any person who was a customer of the
Employer at the date of the Executive’s employment termination to seek financial
products or services from another financial institution.

 

(2)       the words directly or indirectly mean:

 

(i)acting as a consultant, officer, director, independent contractor, or
employee of any financial institution in competition with the Employer in the
territory, or

 

(ii)communicating to such financial institution the names or addresses or any
financial information concerning any person who was a customer of the Employer
when the Executive’s employment terminated.

 

(3)the term customer means any person to whom the Employer is providing
financial products or services on the date of the Executive’s employment
termination or within one year thereafter.

 

(4)the term financial institution means any bank, savings association, or bank
or savings association holding company, or any other institution, the business
of which is engaging in activities that are financial in nature or incidental to
such financial activities as described in Section 4(k) of the Bank Holding
Company Act of 1956, other than the Employer or any of its affiliated
corporations.

 

(5)financial product or service means any product or service that a financial
institution or a financial holding company could offer by engaging in any
activity

 



 10 

 

 



    that is financial in nature or incidental to such a financial activity under
Section 4(k) of the Bank Holding Company Act of 1956 and that is offered by the
Employer or an affiliate on the date of the Executive’s employment termination,
including but not limited to banking activities and activities that are closely
related and a proper incident to banking.

 

(6)the term person means any individual or individuals, corporation,
partnership, fiduciary or association.

 

(7)the term territory means the geographic area within a fifty (50) miles radius
of any office or branch of the Bank.

 

(b)       If any provision of this section or any word, phrase, clause, sentence
or other portion thereof (including, without limitation, the geographical and
temporal restrictions contained therein) is held to be unenforceable or invalid
for any reason, the unenforceable or invalid provision or portion shall be
modified or deleted so that the provisions hereof, as modified, are legal and
enforceable to the fullest extent permitted under applicable law.

 

(c)       The Executive acknowledges that the Employer’s willingness to enter
into this Agreement and to make the payments contemplated by Articles 3 and 4 of
this Agreement is conditioned on the Executive’s acceptance of the covenants set
forth in Articles 6 and 7 of this Agreement and that the Employer would not have
entered into this Agreement without such covenants in force.

 

7.4       Injunctive and Other Relief. Because of the unique character of the
services to be rendered by the Executive hereunder, the Executive understands
that the Employer would not have an adequate remedy at law for the material
breach or threatened breach by the Executive of any one or more of the
Executive’s covenants in this Article 7. Accordingly, the Executive agrees that
the Employer’s remedies for a breach of this Article 7 include, but are not
limited to, (x) forfeiture of any money representing accrued salary, contingent
payments, or other fringe benefits (including any amount payable pursuant to
Article 4) due and payable to the Executive during the period of any breach by
Executive, and (y) a suit in equity by the Employer to enjoin the Executive from
the breach or threatened breach of such covenants. The Executive hereby waives
the claim or defense that an adequate remedy at law is available to the Bank and
the Executive agrees not to urge in any such action the claim or defense that an
adequate remedy at law exists. Nothing herein shall be construed to prohibit the
Employer from pursuing any other or additional remedies for the breach or
threatened breach.

 

7.5       Article 7 Survives Termination But Is Void After a Change in Control.
The rights and obligations set forth in this Article 7 shall survive termination
of this Agreement. However, Article 7 shall become null and void effective
immediately upon a Change in Control.

 

ARTICLE 8

MISCELLANEOUS

 

8.1       Successors and Assigns.

 

(a)       This Agreement shall be binding upon the Employers and any successor
to the Employers, including any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Employers by purchase,
merger, consolidation, reorganization, or otherwise, but this Agreement and the
Employers’ obligations under this Agreement are not otherwise assignable,
transferable, or delegable by the Employer. By agreement in form and substance
satisfactory to the Executive, the Employers shall require any successor to all
or substantially all of the business or assets of

 



 11 

 

 

the Employers expressly to assume and agree to perform this Agreement in the
same manner and to the same extent the Employers would be required to perform
had no succession occurred.

 

(b)       This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and legatees.

 

(c)       Without written consent of the other parties, no party shall assign,
transfer, or delegate this Agreement or any rights or obligations under this
Agreement, except as expressly provided herein. Without limiting the generality
or effect of the foregoing, the Executive’s right to receive payments hereunder
is not assignable or transferable, whether by pledge, creation of a security
interest, or otherwise, except for a transfer by the Executive’s will or by the
laws of descent and distribution. If the Executive attempts an assignment or
transfer that is contrary to this Section 8.1, the Employer shall have no
liability to pay any amount to the assignee or transferee.

 

8.2       Arbitration. Except for any claim for injunctive relief, any
controversy or claim arising out of or relating to this contract, or the breach
thereof, shall be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. The
Employer and the Executive agree that they will seek to enforce any arbitration
award in the Superior Court of Norfolk County. The decision of the arbitration
panel shall be final and biding upon the parties and judgment upon the award
rendered by the arbitration panel may be entered by any court having
jurisdiction. The Employer and the Executive agree to share equally the fees and
expenses associated with the arbitration proceedings. The Executive must initial
here:    TJF   

 

8.3       Attorneys’ Fees. With respect to arbitration of disputes and
litigation ensues between the parties concerning the enforcement of an
arbitration award, each party shall pay its own fees, costs and expenses;
provided, however, the Employer shall advance to the Executive reasonable fees,
costs and expenses incurred by the Executive in preparing for and in initiating
or defending against any proceeding or suit brought to enforce rights or
obligations set forth in this Agreement. Such advances shall be made within
thirty (30) days after receiving copies of invoices presented by the Executive
for such fees, costs and expenses. The Executive shall have the obligation to
reimburse the Employer within sixty (60) days following the final disposition of
the matter (including appeals) to the full extent of the aggregate advances
unless the panel of arbitrators or court, as the case may be, has ruled in favor
of the Executive on the merits of the substantive issues in dispute.

 

8.4       Governing Law, Jurisdiction and Forum. This Agreement shall be
construed under and governed by the internal laws of the Commonwealth of
Massachusetts, without giving effect to any conflict of laws provision or rule
that would cause the application of the laws of any jurisdiction other than the
Commonwealth of Massachusetts. By entering into this Agreement, the Executive
acknowledges that the Executive is subject to the jurisdiction of both the
federal and state courts in Norfolk County, Massachusetts.

 

8.5       Entire Agreement. This Agreement sets forth the entire agreement of
the parties concerning the employment of the Executive by the Employer. Any oral
or written statements, representations, agreements, or understandings made or
entered into prior to or contemporaneously with the execution of this Agreement,
including the agreement with the Bank, dated May 16, 2007, are hereby rescinded,
revoked, and rendered null and void by the parties.

 

8.6       Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid. Unless otherwise changed by notice, notice
shall be properly addressed to the Executive if addressed to the address of the
Executive on the

 



 12 

 

 

books and records of the Employer at the time of the delivery of such notice,
and properly addressed to the Employer if addressed to the board of directors of
the Corporation and the Bank at the Bank’s executive offices.

 

8.7       Severability. If there is a conflict between any provision of this
Agreement and any statute, regulation, or judicial precedent, the latter shall
prevail, but the affected provisions of this Agreement shall be curtailed and
limited solely to the extent necessary to bring them within the requirements of
law. If any provisions of this Agreement is held by a court of competent
jurisdiction to be indefinite, invalid, void or voidable, or otherwise
unenforceable, the remainder of this Agreement shall continue in full force and
effect unless that would clearly be contrary to the intentions of the parties or
would result in an injustice.

 

8.8       Captions and Counterparts. The captions in this Agreement are solely
for convenience. The captions do not define, limit, or describe the scope or
intent of this Agreement. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

8.9       No Duty to Mitigate. The Executive shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment. Moreover, provided the Executive is not in breach of any obligation
under Articles 6 and 7 of this Agreement, the amount of any payment provided for
in this Agreement shall not be reduced by any compensation earned or benefits
provided as the result of employment of the Executive or as a result of the
Executive being self-employed after employment termination.

 

8.10       Amendment and Waiver. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified in any manner, except by an
instrument in writing signed by each of the parties hereto. The failure of any
party hereto to enforce at any time any of the provisions of this Agreement
shall not be construed to be a waiver of any such provision, nor affect the
validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every such provision. No waiver or any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.

 

8.11       Compliance with Internal Revenue Code Section 409A. To the extent
necessary to ensure compliance with Code Section 409A (“Section 409A”), the
provisions of this Section 8.11 shall govern in all cases over any contrary or
conflicting provision in this Agreement.

 

(a)       It is intended that this Agreement comply with the requirements of
Section 409A and all guidance issued thereunder by the U.S. Internal Revenue
Service with respect to any nonqualified deferred compensation subject to
Section 409A. This Agreement shall be interpreted and administered to maximize
the exemptions from Section 409A and, to the extent this Agreement provides for
deferred compensation subject to Section 409A, to comply with Section 409A and
to avoid the imposition of tax, interest and/or penalties upon Executive under
Section 409A. The Corporation and the Bank do not, however, assume any economic
burdens associated with Section 409A.

 

(b)       To the extent necessary to comply with Section 409A, in no event may
the Executive, directly or indirectly, designate the taxable year of payment.

 

(c)       To the extent necessary to comply with Section 409A, references in
this Agreement to “termination of employment” or “terminates employment” (and
similar references) shall have the same meaning as “separation from service”
under Section 409A(a)(2)(A)(i) and any governing Internal

 



 13 

 

 

Revenue Service guidance and Treasury regulations (“Separation from Service”),
and no payment subject to Section 409A that is payable upon a termination of
employment shall be paid unless and until (and not later than applicable in
compliance with Section 409A) the Executive incurs a Separation from Service.

 

(d)       To the extent that any payment of or reimbursement by the Employer to
the Executive of eligible expenses under this Agreement constitutes a “deferral
of compensation” within the meaning of Section 409A (a “Reimbursement”) (i) the
Executive must request the Reimbursement (with substantiation of the expense
incurred) no later than 90 days following the date on which the Executive incurs
the corresponding eligible expense; (ii) subject to any shorter time period
provided in any Employer expense reimbursement policy or specifically provided
otherwise in this Agreement, the Employer shall make the Reimbursement to the
Executive on or before the last day of the calendar year following the calendar
year in which the Executive incurred the eligible expense; (iii) the Executive’s
right to Reimbursement shall not be subject to liquidation or exchange for
another benefit; (iv) the amount eligible for Reimbursement in one calendar year
shall not affect the amount eligible for Reimbursement in any other calendar
year; and (v) except as specifically provided otherwise in this Agreement, the
period during which the Executive may incur expenses that are eligible for
Reimbursement is limited to five calendar years following the calendar year in
which the termination date occurs.

 

8.12       Regulatory Requirements.

 

(a)       If the Executive is removed and/or permanently prohibited from
participating in the conduct of the Employer’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance act (“FDIA”) (12
U.S.C. 1818(e)(4) and (g)(1)), all obligations of the Employer under this
Agreement shall terminate, as of the effective date of such order, except for
the payment of Annual Base Salary due and owing under Section 3.1 on the
effective date of said order, and reimbursement under Section 3.5 of expenses
incurred as of the effective date of termination.

 

(b)       If the Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Employer’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the FDIA (12 U.S.C. 1818(e)(3) and (g)(1)), all
obligations of the Employer under this Agreement shall be suspended as of the
date of service unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, the Employer shall reinstate (in whole or in part) any of
its obligations which were suspended.

 

(c)       If the Employer is in default (as defined in Section 3(x)(1) of the
FDIA), all obligations under this Agreement shall terminate as of the date of
default, but the vested rights of the parties shall not be affected.

 

(d)       All obligations under this Agreement shall be terminated, except to
the extent a determination is made that continuation of the contract is
necessary for the continued operation of the Employer (1) by the director of the
Federal Deposit Insurance Corporation (the “FDIC”) or his or her designee (the
“Director”), at the time the FDIC enters into an agreement to provide assistance
to or on behalf of the Employer under the authority contained in Section 13(c)
of the FDIA; or (2) by the Director, at the time the Director approves a
supervisory merger to resolve problems related to operation of the Employer when
the Employer is determined by the Director to be in an unsafe and unsound
condition. Any rights of the Executive that have already vested, however, shall
not be affected by such action.

 

(e)       All obligations under this Agreement are further subject to such
conditions, restrictions, limitations and forfeiture provisions as may
separately apply pursuant to any applicable state banking laws.

 

(f)       Notwithstanding anything contained in this Agreement to the contrary,
no payments shall

 



 14 

 

 

be made pursuant any provision herein in contravention of the requirements of
the Federal Deposit Insurance Act (12 U.S.C. 1828(k)).

 

[signature page to follow]

 

 15 

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement
effective as of March 27, 2018.

 



WELLESLEY BANCORP, INC.       /s/ C. Joseph Grignaffini       For the Board of
Directors       WELLESLEY BANK       /s/ Theodore Parker       For the Board of
Directors       /s/ Thomas J. Fontaine   Thomas J. Fontaine

 



 16 

 



 

 

 





 

 



 

 

 



 



 





 

 

